                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

         Tyshawn Williams,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:20-cv-00109-MR
                                       )
                 vs.                   )
                                       )
          Thomas Hamilton              )
          FNU Corpening,               )
            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 25, 2021 Order.

                                               January 25, 2021




         Case 1:20-cv-00109-MR Document 9 Filed 01/25/21 Page 1 of 1
